Citation Nr: 1446233	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-21 223	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine, status post lumbar fusion, with radicular pain.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION


The Veteran served on active duty from July 1982 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Detroit, Michigan.  

The Veteran presented testimony at a hearing before the undersigned in August 2010 and a transcript of the hearing is associated with his claims folder.  

In January 2014, the Board remanded the appeal for additional development.


FINDING OF FACT

In October 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Board received notification from the appellant that a withdrawal of this appeal is requested in October 2014 prior to the promulgation of a decision in the appeal.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
JOHN H. NILON
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


